Title: To Benjamin Franklin from David Hall, 5 April 1762
From: Hall, David
To: Franklin, Benjamin


Sir,
Philada. April 5. 1762.
Yours of December 10. by the Packet, I received, with your Opinion relating to my remitting you; and have, accordingly sent you the first Copy of a Bill of Exchange for Three Hundred Pounds Sterling (Exchange Seventy-seven and a Half) drawn by Messieurs Plumsted and Franks, on Sir James Colebrooke Baronet, Arnold Nesbitt, George Colebrooke, and Moses Franks, Esquires; the Receipt of which you will please to acknowledge, and advise of its being paid, when you have got the Money. I am Sir Yours, &c.
D. Hall
Sent Via New-York, by Pitt Packet.
